Exhibit 10.12
Compensation of Named Executive Officers and Chief Executive Officer for 2008
     The executive officers named in the summary compensation table in the proxy
statement for Ixia’s 2008 Annual Meeting of Shareholders (the “Named Executive
Officers”), as well as the Company’s President and Chief Executive Officer, have
their base salaries determined annually by the Compensation Committee of the
Board of Directors (the “Compensation Committee”). For 2008, such determinations
were effective as of April 1, 2008. The Named Executive Officers and the
Company’s President and Chief Executive Officer are all “at will” employees and
do not have written or oral employment agreements with the Company. The Company,
upon the approval of the Committee, retains the right to unilaterally decrease
or increase such officers’ base salaries at any time during the fiscal year. The
annual base salaries for the Named Executive Officers and for the Company’s
President and Chief Executive Officer (effective April 1, 2008) are as follows:

          Executive Officer   Annual Base Salary  
Atul Bhatnagar(1)
  $ 390,000  
President and Chief Executive Officer
         
Errol Ginsberg
    375,000   Chief Innovation Officer
and Former Chief Executive Officer          
Thomas B. Miller
    262,500  
Chief Financial Officer
         
Victor Alston
    262,500  
Senior Vice President, Product Development
         
Ronald W. Buckly
    262,500   Senior Vice President, Corporate Affairs
and General Counsel          
Walker H. Colston, III
    250,000  
Vice President, Engineering Operations
       

 

(1)   Mr. Bhatnagar became the Company’s President and Chief Operating Officer
in September 2007 and has served as President and Chief Executive Officer since
March 2008.

     The above-named executive officers are also eligible to participate in the
Company’s incentive compensation plans, including:

  (i)   The Company’s bonus plans for its executive officers;     (ii)   The
Company’s Amended and Restated 1997 Equity Incentive Plan (filed as Exhibit 4.1
to the Company’s Registration Statement on Form S-8 (Reg. No. 333-117969) filed
with the Commission on August 5, 2004);     (iii)   The Company’s 2008 Equity
Incentive Plan, as amended (filed as Exhibit 10.1 to the Company’s Current
Report on Form 8-K (File No. 000-31523) filed with the Commission on June 3,
2008); and     (iv)   The Company’s Employee Stock Purchase Plan (filed as
Exhibit 10.3 to Amendment No. 1 to the Company’s Registration Statement on Form
S-1 (Reg. No. 333-42678) filed with the Commission on September 5, 2000), as
amended by (1) Amendment No. 1 thereto (filed as Exhibit 4.2 to the Company’s
Registration Statement Form S-8 (Reg. No. 333-107818) filed with the Commission
on August 8, 2003), and (2) the Supplemental Provisions thereto (filed as
Exhibit 10.1 to the Company’s Current Report on Form 8-K (File. No. 000-31523)
filed with the Commission on April 20, 2006).

 